   8:20-cr-00163-JFB-MDN Doc # 57 Filed: 04/07/21 Page 1 of 1 - Page ID # 91




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:20CR163
                                             )
      vs.                                    )
                                             )
SHAWN SMITH and JUSTIN COTTEN,               )                  ORDER
                                             )
                    Defendants.              )
                                             )
                                             )
                                             )
                                             )


      This matter is before the court on the defendant, Justin Cotten’s unopposed Motion
to Continue Trial [56]. Counsel needs additional time to resolve the matter short of trial.
For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [56] is granted, as follows:

      1. The jury trial, for both defendants, now set for April 13, 2021, is continued to
         May 18, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and May 18, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A)
         & (B)(iv).



      DATED: April 7, 2021.

                                                 BY THE COURT:


                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
